Title: To John Adams from Emma Willard, 28 November 1819
From: Willard, Emma
To: Adams, John


				
					Sir,
					Waterford (N York) Nov 28 1819
				
				While an undistinguishing thirst for popularity is reprehensible, the desire to be known and approved by those great and good characters, whom we have from infancy been taught to venerate, is perhaps somewhat better than innocent; since its tendency is to call into action, and turn to beneficial purposes, some of the best faculties of our nature. Tho the writer is not unconscious of this desire, yet she could have restrained it from interrupting that repose, which all American citizens, who owe so much to the labours of your meridian of life, should hold sacred in its decline; but she thinks you can not be uninterested in the fate of that country, which you have done so much to serve; & she believes, (perhaps however with the misjudging enthusiasm of a projector) that the Plan of Female Education contained in the small volume of which she begs your acceptance is in its execution connected with the future greatness of the American name. Should Mr. Adams find leisure for its perusal, perhaps he would then be interested to know, that it has already gone into partial operation at this place, under the patronage of  the legislature of this state;—that thus far it has met the expectations of its most sanguine friends—and that there is reason to hope the institution will soon receive from public liberality a fund commensurate to its objects.With sentiments of deep respect, / I am / Sir, / Your obedient Servant
				
					Emma Willard
				
				
			